Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
1.	Currently claims 1-5 are pending and under consideration.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
 Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. 
3.	The information disclosure statement filed 6/27/22 has been considered as to the merits before First Action.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see section 00192.


5.	The use of the terms TWEEN (i.e. 00385, 00394, 00543) and TRITON (i.e. 00377, 00378, 00383), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b0).

7. 	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,906,700. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 8,906,700 teach or render obvious all the features as recited in instant claims 1-5.
Claim 1 of U.S. Patent No. 8,906,700 is drawn to a method for binding a binding partner of a binding agent, comprising: a) providing: i) a plurality of binding agents (which correspond to the “first binding agents” in the method of instant claim 1) attached to a first surface through a photocleavable linker; ii) a source of electromagnetic radiation; b) contacting said binding agents with a sample, said sample comprising a binding partner to said binding agents, under conditions such that at least a portion of said binding agents bind said binding partner so as to make a complex; c) illuminating said complex with radiation from said radiation source under conditions such that said complex is photocleaved from said first surface; and d) after said photocleaving, capturing said complex on a second surface. Claim 7 of U.S. Patent No. 8,906,700 further specifies that the complex is captured by a probe antibody (which corresponds to the “second binding agent” in the method of instant claim 1) attached to said second surface. Thus, claims 1 and 7 of U.S. Patent No. 8,906,700 teach all the essential features recited in instant claim 1.
Similarly, claims 13, 18 and 19 of U.S. Patent No. 8,906,700 also teach all the essential features recited in instant claim 1. Specifically, claim 13 of U.S. Patent No. 8,906,700 is drawn to a method for transferring a complex from a first surface to a second surface, comprising: a) providing: i) a plurality of binding agents (which correspond to the “first binding agents” in the method of instant claim 1) attached to a first surface through a photocleavable linker; ii) a source of electromagnetic radiation; and iii) a second surface; b) contacting said binding agents with a sample, said sample comprising a binding partner to said binding agents, under conditions such that at least a portion of said binding agents bind said binding partner so as to make a complex; and c) illuminating said complex with radiation from said radiation source under conditions such that said complex is photocleaved from said first surface and transferred to said second surface. Claim 19 of U.S. Patent No. 8,906,700 further specifies that said complex is captured on said second surface by a probe antibody Likewise, claim 22 of U.S. Patent No. 8,906,700 also teaches all the essential features recited in instant claim 1. Specifically, claim 22 of U.S. Patent No. 8,906,700 is drawn to a method for binding IgE antibodies, comprising: a) providing: i) a plurality of anti-lgE antibodies (which correspond to the “first binding agents” in the method of instant claim 1) attached to a first surface through a photocleavable linker; ii) a plurality of allergens (which correspond to the “second binding agents” in the method of instant claim 1) attached to a second surface; iii) a source of electromagnetic radiation; and iv) a sample selected from the group consisting of blood, serum and plasma; b) contacting said anti-lgE antibodies with said sample, said sample comprising IgE antibody (which corresponds to the “binding partner” in the method of instant claim 1), under conditions such that at least a portion of said IgE antibody binds said anti-lgE antibody so as to make an IgE antibody/anti-lgE antibody complex; c) illuminating said complex with radiation from said radiation source under conditions such that said complex is photocleaved from said first surface; and d) after said photocleaving, capturing said complex on said second surface, wherein said complex binds said allergen.
In addition, claims 5-8, 10, 11 and 17-19 of U.S. Patent No. 8,906,700 further teach or render obvious all the features as recited in instant claims.

8. 	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,932,879. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 8,932,879 teach or render obvious all the features as recited in instant claims 6-12, 14-24, and 26-29.
Claim 1 of U.S. Patent No. 8,932,879 is drawn to a method for transferring compounds from a plurality of first surfaces to a second surface, comprising: a) providing i) compounds attached to a plurality of first surfaces through a photocleavable linker; ii) a source of electromagnetic radiation; and iii) a second surface; b) contacting said second surface with said compounds from the plurality of first surfaces; c) illuminating said compounds with radiation from said radiation source under conditions such that the compounds are photocleaved from at least a portion of said plurality of said first surfaces and transferred to individually resolvable locations on said second surface to create an array, whereby each individually resolvable location on said array is derived from one of the plurality of said first surfaces. Claims 7-9 of U.S. Patent No. 8,932,879 further disclose that said compound is “an antibody-protein complex”, wherein said protein of said complex is a “nascent protein”. Claims 10 and 13 of U.S. Patent No. 8,932,879 further disclose that said second surface is a MALDI-surface, wherein said MALDI-surface may be a secondary antibody-coated metal MALDI plate (which corresponds to the “second surface” that is attached with secondary antibodies as the “second binding agents”, as recited in the method of instant claim 1). Thus, claim 1, 7-10 and 13 of U.S. Patent No. 8,932,879 teach all the essential features recited in instant claims.
In addition, claim 11 of U.S. Patent No. 8,932,879 discloses a further step of “performing MALDI mass spectrometry” upon the captured compound (which may be captured “antibody-protein complex” according to claim 8 of U.S. Patent No. 8,932,879) on the second surface.

9.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,910,034. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 9,910,034 teach or render obvious all the features as recited in instant claims 1-5.
	Claim 1 is drawn to a method providing a plurality of first binding agents attached to a first surface through a photo cleavable linker, a source of electromagnetic radiation, and a plurality of second binding agents on a second surface. The surfaces are contacted with a sample, illuminated and after photo cleaving the formed complex is assessed.  The method includes antibodies and proteins (claims 2-5 of U.S. Patent No. 9,910,034).     
 
10.	For reasons aforementioned, no claims are allowed.

11.	The Group 1642 – Central Fax number is (571) 273-8300, which is able to receive transmissions 24 hours/day, 7 days/week.  In the event Applicant would like to fax an unofficial communication, the Examiner should be contacted for the appropriate Right Fax number.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Misook Yu, can be reached on (571) 272-0839.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group TC 1600 whose telephone number is (571) 272-1600.



Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
9/10/22

/LISA V COOK/Primary Examiner, Art Unit 1642